Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, effective as of August 12, 2005, 2005 (this
“Agreement”), by and between Segmentz, Inc., a Delaware corporation (“Seller”),
Bullet Freight Systems & Logistics, Inc, a Florida corporation (“Buyer”), Pedro
Betancourt and Maggie Betancourt (collectively the “Betancourts,” and together
with Seller and Buyer the “Parties”).

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which, upon
the terms and subject to the conditions contained in this Agreement, Seller will
sell to Buyer, and Buyer will purchase from Seller a unit of Seller’s business
(the “Unit”) including certain assets and liabilities of the Unit;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1. Purchase and Sale. As of the Closing Date (as defined in Section 2.2),
Seller shall sell, transfer, convey, assign and deliver to Buyer, as is, and
Buyer shall purchase from Seller, all of Seller’s right, title and interest in
and to the assets and personal property constituting the Unit, as set forth on
Schedule 1.1 (collectively the “Purchased Assets”).

 

1.2. Assumption of Liabilities. As of the Closing Date (as defined in Section
2.2), Buyer shall assume, and shall agree to absolutely and fully pay, perform
and discharge when due, only the liabilities of the Unit as set forth on
Schedule 1.2 (collectively, the “Assumed Liabilities”).

 

ARTICLE II

 

PURCHASE PRICE; DELIVERIES

 

2.1. Purchase Price. The aggregate consideration to be paid to Seller for the
Purchased Assets of the Unit (the “Purchase Price”) shall consist of (i) the
delivery by Buyer to Seller of a promissory note in the form of the attached
Exhibit A (the “Promissory Note”), in the principal amount of $33,000.00, with
interest at the rate of 6% per annum, payable in 60 equal monthly payments of
principal and interest, which monthly payments of principal and interest
commence on the one year anniversary of the date of issuance, (ii) the
assumption by Buyer of the Assumed Liabilities at Closing, and (iii) the
delivery by Buyer to Seller of 160,000 shares of Segmentz, Inc. common stock
(the “Shares”).

 

2.2. Closing. The Closing (the “Closing”) shall take place at concurrently with
the execution of this Agreement, unless otherwise mutually agreed upon by the
parties (the “Closing Date”).



--------------------------------------------------------------------------------

2.3. Deliveries by Seller. At the Closing, Seller shall:

 

(a) Execute and deliver to Buyer a bill of sale; and

 

(b) Deliver to Buyer such other instruments, documents and certificates as may
be reasonably requested by Buyer and are customary for transactions of this
nature to effectuate the transactions contemplated hereby.

 

2.4. Deliveries by Buyer. At the Closing, Buyer shall:

 

(a) Deliver of the Promissory Note;

 

(b) Execute and deliver to Seller an instrument or instruments consistent with
the terms hereof and reasonably satisfactory in form and substance to Seller
evidencing Buyer’s assumption of the Assumed Liabilities;

 

(c) Deliver a certificate or certificates evidencing the Shares duly endorsed
for transfer in blank; and

 

(d) Deliver to Seller other such instruments, documents and certificates as may
be reasonably requested by Seller and are customary for transactions of this
nature to effectuate the transactions contemplated hereby.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1. Seller represents and warrants to Buyer as follows:

 

(a) Organization, Good Standing, Power, Etc. Seller (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and (b) has all requisite corporate power and authority (i) to own the
Purchased Assets and carry on its business as presently being conducted and (ii)
to execute, deliver and perform this Agreement and all other agreements,
documents, and certificates set forth herein (the “Ancillary Documents”) which
Seller is required to deliver pursuant hereto, and to consummate the
transactions contemplated hereby and thereby.

 

(b) Authorization of Agreement. Seller has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and the
Ancillary Documents which Seller is required to deliver pursuant hereto and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been, and each of the Ancillary Documents which Seller is required to
deliver pursuant hereto has been or will be, duly and validly authorized,
executed and delivered by Seller and this Agreement constitutes, and each of the
Ancillary Documents constitutes or will upon execution and delivery constitute,
the legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

(c) Title to Properties. The sale of the Purchased Assets is as is. Within 90
days of the Closing, Seller shall have removed any and all liens and
encumbrances on the Purchased Assets. To the extent a lien or encumbrance on a
vehicle that is a Purchased Asset prevents the transfer of title to said vehicle
to Buyer at Closing, Seller and Buyer agree that they will enter into a lease
agreement with respect to said vehicle pursuant to which Buyer will lease said
vehicle from Seller, free of charge, until title is able to be transferred.

 

(d) Fees. Seller is not obligated to pay, and has not retained any broker or
finder or any other person or entity who is entitled to, any broker’s or
finder’s fee or any other commission or financial advisory fee based on any
agreement or undertaking made by Seller in connection with the transactions
contemplated hereby. Buyer shall not, through the transfer of the Purchased
Assets or otherwise, have any obligations in respect of any such fees or
commissions.

 

(e) Accuracy of Information; Full Disclosure. To the knowledge of Seller, none
of the representations and warranties of Seller in this Agreement nor in any
Ancillary Document to be furnished by Seller pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading

 

3.2. Buyer represents and warrants to Seller as follows:

 

(a) Organization, Good Standing, Power, Etc. Buyer (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida and (b) has all requisite corporate power and authority (i) to own the
Purchased Assets and carry on its business as presently being conducted and (ii)
to execute, deliver and perform this Agreement and the Ancillary Documents which
Buyer is required to deliver pursuant hereto, and to consummate the transactions
contemplated hereby and thereby.

 

(b) Authorization of Agreement. Buyer has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and the
Ancillary Documents which Buyer is required to deliver pursuant hereto and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been, and each of the Ancillary Documents which Buyer is required to deliver
pursuant hereto has been or will be, duly and validly authorized, executed and
delivered by Buyer and this Agreement constitutes, and each of the Ancillary
Documents constitutes or will upon execution and delivery constitute, the legal,
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms.

 

(c) Fees. Buyer is not obligated to pay, and has not retained any broker or
finder or any other person or entity who is entitled to, any broker’s or
finder’s fee or any other commission or financial advisory fee based on any
agreement or undertaking made by Buyer in connection with the transactions
contemplated hereby. Seller shall not, through the transfer of the Purchased
Assets or otherwise, have any obligations in respect of any such fees or
commissions.

 

3



--------------------------------------------------------------------------------

(d) Accuracy of Information; Full Disclosure. To the knowledge of Buyer, none of
the representations and warranties of Buyer in this Agreement nor in any
Ancillary Document to be furnished by Buyer pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading

 

ARTICLE IV

 

COVENANTS AND OTHER AGREEMENTS

 

4.1. Line of Credit. Concurrently with the Closing of the transactions set forth
herein, Seller will provide Buyer with a two year $200,000 line of credit
pursuant to the terms of the Line of Credit Agreement attached hereto as Exhibit
B (the “Line of Credit”). Any outstanding balances at the two year maturity date
shall be payable pursuant to a promissory note issued at the maturity date, with
interest to accrue at the rate of 6% per annum, payable in 60 equal monthly
payments of principal and interest, which monthly payments of principal and
interest shall commence the month following the issuance date of said note (the
“Line of Credit Note”).

 

4.2. Option Vesting. Concurrently with the Closing of the transactions set forth
herein, Seller shall vest all common stock purchase options issued by Seller to
the Betancourts pursuant to the terms of their employment agreements with
Seller.

 

4.4. CMS Cargo. Seller shall provide Buyer with a limited one year license to
use Seller’s CMS Cargo software (the “Software”) free of charge commencing with
the Closing Date, provided, however, that Buyer acknowledges that Seller shall
have no obligation to update the Software or provide support with respect to the
Software, and that Seller shall not be liable in any manner for any damages or
losses in any way related to the Software or Buyer’s use thereof.

 

4.5. Release of Earn-Out Obligations. Buyer and the Betancourts hereby release
Seller from any and all earn-out obligations of Seller under the certain Stock
Purchase Agreement between Seller and the Betancourts, dated September 30, 2003.
The foregoing release shall be effective as of the Closing Date.

 

4.6. Consulting Agreements. The Betancourts hereby agree and acknowledge that
each of them will make themselves available to the Seller, for up to two (2)
hours per week each, for a period of six months commencing with the Closing
Date, as reasonably requested by Seller, to assist Seller with the collection of
the Division’s accounts receivable that remain with Seller post Closing, and
other transitional issues as identified by Seller’s executive officers. In
consideration for the services to be provided under this Section 4.6, Seller
shall pay each of the Betancourts $10,000 (a collective total of $20,000),
payable on the Closing Date.

 

4.7. Further Assurances. Each of the parties agrees at any time and from time to
time after the date hereof, at the request of the other party hereto, to execute
and deliver such other documents and instruments of transfer or assignment or
assumption and to do all such further acts and things as shall reasonably be
necessary or desirable to effectuate the transactions contemplated hereby,
including, but not limited to, issues related to collections of accounts
receivable, transfer of expenses, transfer of titles, etc.

 

4



--------------------------------------------------------------------------------

ARTICLE V

 

INDEMNIFICATION

 

5.1. Losses and Limitation. For purposes of this Agreement, the term “Loss” or
“Losses” shall mean each and all of the following items: claims, losses,
liabilities, obligations, payments, damages, judgments, fines, penalties,
amounts paid in settlement, and any related reasonable costs and expenses
(including, without limitation, interest which may be imposed in connection
therewith, costs and expenses of investigation, actions, suits, proceedings,
demands, assessments and reasonable fees and disbursements of counsel and other
experts) incurred by the person or entity seeking indemnification (the
“Indemnitee”) (whether relating to claims asserted by or against third parties
or to claims asserted against the party providing indemnification (the
“Indemnitor”)). In the event there is a determination by any court of competent
jurisdiction, appropriate regulatory body or alternative dispute resolution
entity so authorized to make such determination, which shall make a finding
apportioning liability, each party shall accordingly be liable to the extent of
such finding of apportionment.

 

5.2. Indemnification by Seller. From and after the Closing Date, Seller shall
defend, indemnify and hold harmless Buyer, its affiliates, and their respective
officers, directors, employees, agents, consultants, representatives and
successors (collectively, the “Buyer Indemnified Group”) from and against any
and all Losses incurred by any of them arising out of or resulting from any of
the following:

 

(a) the breach by Seller of any of their representations or warranties in this
Agreement; and

 

(b) any failure by Seller to perform any of their covenants or agreements
contained in this Agreement.

 

5.3. Indemnification by Buyer. From and after the Closing Date, Buyer shall
indemnify and hold harmless Seller, its affiliates, and their respective
officers, directors, employees, agents, consultants, representatives and
successors, and the Betancourts (collectively, the “Seller Indemnified Group”)
from and against any and all Losses incurred by any of them arising out of or
resulting from any of the following:

 

(a) the breach by Buyer of any of its representations or warranties in this
Agreement;

 

(b) any failure by Buyer to perform any of its covenants or agreements contained
in this Agreement;

 

(c) any failure by Buyer to pay, perform or discharge when due any of the
Assumed Liabilities;

 

5



--------------------------------------------------------------------------------

(d) the conduct of the business of the Buyer after the Closing Date; and

 

(e) the status of the Betancourts as employees of the Seller from the period
commencing with the closing of the transactions set forth in the Stock Purchase
Agreement and ending on the Closing Date.

 

5.4. Procedure for Indemnification. In the event that any Indemnitee shall incur
or suffer any Losses in respect of which indemnification may be sought hereunder
from Seller or the Betancourts, on the one hand, or Buyer, on the other hand,
the Indemnitee shall assert a claim for indemnification by written notice (the
“Notice”) to the Indemnitor stating the nature and basis of such claim. Promptly
after receipt by an Indemnitee of written notice of the assertion of a claim or
the commencement of any action, litigation or proceeding by any third party (a
“Third-Party Claim”) with respect to any matter for which indemnification is or
may be owing pursuant to Section 5.2 or 5.3, the Indemnitee shall give Notice to
the Indemnitor and shall thereafter keep the Indemnitor informed of all other
information it receives with respect thereto; provided, that failure of the
Indemnitee to give the Indemnitor prompt notice and such other information as
provided herein shall not relieve the Indemnitor of any of its obligations
hereunder unless and then only to the extent that the Indemnitor shall have been
actually prejudiced thereby. Buyer and Seller each agree to cooperate and will
cause each Indemnitee to cooperate with and render such assistance as may
reasonably be requested in order to insure the proper and adequate defense of
any such Third-Party Claim or proceeding, which assistance shall include,
without limitation, making appropriate personnel reasonably available for any
discovery or trial. If the Indemnitor fails or refuses to undertake the defense
of any such Third-Party Claim within thirty (30) days after delivery of the
Notice, the Indemnitee shall have the right to take exclusive control of the
defense, negotiation and/or settlement of such Third-Party Claim at the
Indemnitor’s expense. The Indemnitor shall not settle or compromise any
Third-Party Claim without the consent of the Indemnitee, which consent shall not
be unreasonably withheld or delayed (it being understood and agreed that it
shall not be unreasonable to withhold consent if the settlement does not provide
for an unconditional release of the Indemnitee from all liabilities or
obligations relating to the Third-Party Claim).

 

5.5. Payment. With respect to Third-Party Claims for which indemnification is
payable under this Agreement, such indemnification shall be paid by the
Indemnitor promptly upon (i) the entry of a final judgment against the
Indemnitee and the expiration of any applicable appeal period; (ii) the entry of
a non-appealable judgment or final appellate decision against the Indemnitee;
(iii) the entering into of any settlement agreement in accordance with the
provisions of this Article V (or at such other time or times as shall permit
compliance with the terms of such settlement agreement); or (iv) the entry of
any consent order or decree binding upon the Indemnitee. Notwithstanding the
foregoing, reasonable expenses of the Indemnitee, which constitute Losses
hereunder shall be reimbursed on a current basis by the Indemnitor.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

 

MISCELLANEOUS

 

6.1. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, whether oral and
written, between the parties hereto, with respect to such subject matter, all of
which are merged herein.

 

6.2. Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Jury Trial. This Agreement shall be deemed to be made in and in all respects
shall be interpreted, construed and governed by and in accordance with the laws
of the State of Florida without regard to the conflict of law principles
thereof. Each party hereto agrees that it shall bring any action or proceeding
in respect of any claim arising out of or related to this Agreement, or in
respect of the transactions contemplated thereby, whether in tort or contract or
at law or in equity, exclusively in the courts of the State of Florida located
in Dade County or in the federal courts of the United States of America located
in Southeastern District of Florida (the “Chosen Courts”). Solely in connection
with such actions, proceedings and claims, the parties irrevocably submit to the
jurisdiction of the chosen courts, and agree not to assert as a defense in any
such action, suit or proceeding that such party is not subject to the
jurisdiction of the chosen courts, that such action, proceeding or claim may not
be brought or is not maintainable in the chosen courts, that venue is not
appropriate in the chosen courts, or that this Agreement may not be enforced in
the chosen courts. Each of the parties agrees that service of process or other
papers upon such party in any such action or proceeding shall be effective if
notice is given in accordance with the provisions on notice contained in this
Agreement. Each party acknowledges and agrees that any controversy that may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated by this Agreement.

 

6.3. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which, when together, shall constitute one and the same instrument.

 

6.4. Successors and Assigns; Third Party Beneficiaries. The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties hereto; provided, however, that
this Agreement may not be assigned by either party without the prior written
consent of the other. Notwithstanding, Buyer may assign this Agreement to a
wholly owned entity. Nothing in this Agreement, express or implied, is intended
to confer any rights or remedies under this Agreement on any person or entity
other than Buyer, the Betancourts, or Seller, and their respective successors
and permitted assigns.

 

6.5. Modification and Waiver. No amendment, modification or alteration of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by each of the parties hereto, except that any of
the terms or provisions of this

 

7



--------------------------------------------------------------------------------

Agreement may be waived in writing at any time by the party entitled to the
benefits of such waived terms or provisions. No waiver of any of the provisions
of this Agreement shall be deemed to or shall constitute a waiver of any other
provision hereof (whether or not similar). No delay on the part of any party in
exercising any right, remedy, power or privilege hereunder shall operate as a
waiver thereof or of any other right, remedy, power or privilege.

 

6.6. Notices. Any notice, request, claim, instruction or other document to be
given hereunder by any party hereto to any other party shall be in writing and
delivered personally or sent by registered or certified mail (postage prepaid
return receipt requested):

 

If to Seller, to:

Segmentz, Inc.

18302 Highwoods Preserve Parkway

Tampa, Florida 33647

Attn: Andrew Norstrud

with a copy to:

Adorno & Yoss, P.A.

Attn: Clint J. Gage

350 East Las Olas Blvd., Suite 1700

Fort Lauderdale, FL 33301

If to Buyer or the Betancourts, to:

Pedro Betancourt

7270 N.W. 35th Terrace

Miami, FL 33122

With a copy to”

Brown, Garganese, Weiss & D’Agresta, P.A.

Attn: J. W. Taylor

Two Landmark Center

225 East Robinson St., Suite 660

Orlando, FL 32802-2873

 

or at such other address for a party as shall be specified by like notice. Any
notice which is delivered in the manner provided herein shall be deemed to have
been duly given to the party to whom it is directed upon actual receipt by such.

 

6.7. Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstances shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not effect any other provision
hereof and this Agreement shall remain in force and be effectuated as if such
illegal, invalid or unenforceable provision is not part of this Agreement.

 

8



--------------------------------------------------------------------------------

6.8. Enforcement. Should it become necessary for any party to institute legal
action to enforce the terms and conditions of this Agreement, the successful
party will be awarded reasonable attorneys’ fees at all trial and appellate
levels, expenses and costs.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

Segmentz, Inc. By:  

/s/ Mike Welch

--------------------------------------------------------------------------------

Name:   Mike Welch Title:   Chief Executive Officer Bullet Freight Systems &
Logistics, Inc. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

/s/ Pedro Betancourt

--------------------------------------------------------------------------------

Pedro Betancourt

/s/ Maggie Betancourt

--------------------------------------------------------------------------------

Maggie Betancourt

 

 

10



--------------------------------------------------------------------------------

Schedule 1.1

 

Purchased Assets

 

1. Cash accounts in the amount of $136,000.

 

2. All right, title, and interest of Seller to the name “Bullet” and all
derivatives thereof.

 

3. Those assets set forth on the following three pages.

 

11



--------------------------------------------------------------------------------

Schedule 1.2

 

Assumed Liabilities

 

1.    Employment Agreements with the following employees:      a.    Pedro
Betancourt      b.    Maggie Betancourt 2.    The following facility leases
(attached):      a.    Premises:    1100 Barnett Drive, Lake Worth, Florida
(Unit 52)           Landlord:    PGA Storage, a FL general partnership          
Lease Date:    December 7, 2001      b.    Premises:    7270 NW 35th Terrace,
Miami, Florida 33122           Landlord:    Whitefield & Bloom CO          
Lease Date:    March 14, 2003      c.    Premises:   

13,000 sq/ft parcel of undeveloped land immediately north of NW 15th Street,

and between NW 89th Court and NW 88th Avenue.

          Landlord:    Germico, Inc.           Lease Date:    September 24, 2003
3.    The following equipment leases (attached):      a.    Equipment:   
Forklift – Nissan Cushion Model JC30LP (#2000032709650101)           Lessor:   
RVL Equipment, Inc.           Lease Date:    March 23, 2000      b.   
Equipment:    Panasonic Copier Model DP-150FX           Lessor:    Citicorp
Vendor Finance, Inc.           Lease Date:           c.    Equipment:   
Panasonic Fax Machine Model UF 585           Lessor:    Wells Fargo Financial
Leasing, Inc.           Lease Date:    January 23, 2002      d.    Equipment:   
Gestetner 2712 Digital Copier           Lessor:    Wells Fargo Financial
Leasing, Inc.           Lease Date:    June 6, 2002      e.    Equipment:   
2001 Nissan Forklift Model JC50LP           Lessor:    RVL Equipment, Inc.     
     Lease Date:    December 21, 2001      f.    Equipment:    Mitsubishi
Forklift Model FGC25K           Lessor:    Citicorp Del-Lease, Inc. (d/b/a
Citicorp Dealer Finance)           Lease Date:    December 28, 1999

 

12



--------------------------------------------------------------------------------

Exhibit A

 

Promissory Note

 

 

13



--------------------------------------------------------------------------------

Exhibit B

 

Line of Credit Promissory Note

 

 

14



--------------------------------------------------------------------------------

Exhibit C

 

Form of Vehicle Lease

 

15